- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . BANCO SANTANDER (BRASIL) S.A. Public-Held Company with Authorized Capital Taxpayer ID (CNPJ/MF) # 90.400.888/0001-42 Company Registry Number (NIRE) 35.300.332.067 MINUTES OF THE BOARD OF DIRECTORS´ MEETING HELD ON MAY 19, 2010 DATE, TIME, PLACE AND FORMAT: May 19, 2010, 3:00 p.m., at the main place of business of Banco Santander (Brasil) S.A. (Company), via teleconference. ATTENDANCE: The totality of the Companys Board of Directors members, as follows: Mr. Marcial Angel Portela Alvarez - Chairman of the Board of Directors; Mr. Fabio Colletti Barbosa - Vice- Chairman of the Board of Directors; Messrs. José Antonio Alvarez Alvarez, José Manuel Tejón Borrajo, José de Paiva Ferreira, José de Menezes Berenguer Neto, Celso Clemente Giacometti, José Roberto Mendonça de Barros and Mrs. Viviane Senna Lalli - Directors. SUMMON: The meeting was duly convened and was held via teleconference in accordance with article 16, paragraph 4 th of the Companys Bylaws. BOARD: Pursuant to article 18, item I of the Companys Bylaws, the Meeting was chaired by the Chairman of the Board of Directors, Mr. Marcial Angel Portela Alvarez, who invited Mr. Marco Antônio Martins de Araújo Filho, Company´s Executive Officer, to act as the Secretary. AGENDA: To elect the members of the Companys Appointment and Compensation Committee and set their remuneration. RESOLUTIONS TAKEN: Initially, the Board of Directors´ members approved the writing of the Minutes of the Meeting in an abridged form. It was also approved the publication of the Minutes in the form of an abstract, without Directors signatures. Afterwards, proceeding to the items of the Agenda, the Company´s Board of Directors, unanimously and without any restrictions, resolved to: Elect Mr. Marcial Angel Portela Alvarez , Spanish, married, corporate executive, bearer of foreigners identification card (RNE) A3593663300 and passport number BE 677835, resident in Madrid, Spain, with commercial address at Edifício Pereda - planta 1ª, 28660, Boadilla del Monte, Madrid, Spain; Viviane Senna Lalli , Brazilian, widow, businesswoman, bearer of the identification card CI/RG 7.538.713-X issued by SSP/SP and registered with the Individual Taxpayers Roll (CPF/MF) under 077.538.178-09, resident in the city of São Paulo in state of São Paulo, with commercial address at Rua Dr. Olavo Egídio, 287  16 th floor, São Paulo/SP; and Mr. Fernando Carneiro , Brazilian, legally separated, personnel recruiter consultant, bearer of the identification card CI/RG 33.627.147-5 issued by SSP/SP and registered with the Individual Taxpayers Roll (CPF/MF) under 824.903.177-68, resident in the city of São Paulo in state of São Paulo, with commercial address at Av. Major Sylvio de Magalhães Padilha, 5.200  2 nd floor, São Paulo/SP, as members of the Companys Appointment and Compensation Committee - advisory board reporting to the Board of Directors without decision-making powers, for a term to expire at the Companys ordinary shareholders meeting to be held in 2011. Mr. Marcial Angel Portela Alvarez will serve as the committee coordinator. Finally, the Board of Directors approved the individual remuneration of the Appointment and Compensation Committee members of R$ 10,000.00 (ten thousand Reais) per meeting to be held from this date on, being eligible to this remuneration only those members who are not officers or directors of the Company. CLOSING : There being no further matters to be resolved, the Meeting has been closed, and these minutes have been prepared, which were read, approved, and signed by all the attending Directors and by the Secretary. São Paulo, May 19, 2010. a) Mr. Marcial Angel Portela Alvarez - Chairman of the Board of Directors; Mr. Fabio Colletti Barbosa - Vice-President of the Board of Directors; Messrs. José Antonio Alvarez Alvarez, José Manuel Tejón Borrajo, José de Paiva Ferreira, José de Menezes Berenguer Neto, Celso Clemente Giacometti, José Roberto Mendonça de Barros and Mrs. Viviane Senna Lalli - Directors. These minutes are a true copy of the original drafted in the proper Book of Meetings of the Companys Board of Directors. Marco Antônio Martins de Araújo Filho Secretary of the Board SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:May 19, 2010 Banco Santander (Brasil) S.A. By: /
